Citation Nr: 0006872	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  99-06 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for a back disorder, 
currently evaluated as 40 percent disabling.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL  

Appellant.



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from March 1993 to June 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating action by the 
RO that granted service connection for a low back sprain and 
assigned a noncompensable rating for this disability.  In 
August 1999 the veteran appeared and gave testimony at a 
hearing before an RO hearing officer at the RO.  A transcript 
of this hearing is of record.  In a decision of November 1999 
the hearing officer increased the evaluation for the 
veteran's low back disorder to 40 percent disabling, 
effective March 6, 1998.  


REMAND

In a March 1999 Substantive Appeal (VA Form 9), the veteran 
requested a hearing at the RO before a member of the Board.  
As noted above, he was afforded an RO hearing before an RO 
hearing officer in August 1999.  In February 2000 the Board 
requested clarification as to whether the veteran still 
desired a hearing at the RO before a Member of the Board.  In 
March 2000 the veteran responded that he did desire such a 
hearing.  In view of this request, this case is REMANDED to 
the RO for the following action:  

The RO should schedule, at the first 
convenient opportunity, a hearing for the 
veteran and any witnesses before a Member 
of the Board traveling to the RO for the 
purpose of conducting such hearings.  

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No action 
by the RO is required with respect to the issue on appeal.  
The RO need not readjudicate the claim, and a supplemental 
statement of the case need not be issued.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




